In the United States Court of Federal Claims
           Nos. 17-1189L, 17-1191L, 17-1194L, 17-1195L, 17-1206L, 17-1215L, 17-1216L
            17-1232L, 17-1235L, 17-1277L, 17-1303L, 17-1300L, 17-1332L, 17-1390L,
            17-1374L, 17-1391L, 17-1393L, 17-1394L, 17-1395L, 17-1396L, 17-1397L,
            17-1398L, 17-1399L, 17-1408L, 17-1409L, 17-1423L, 17-1427L, 17-1428L,
            17-1430L, 17-1433L, 17-1434L, 17-1435L, 17-1436L, 17-1437L, 17-1438L,
            17-1439L, 17-1450L, 17-1451L, 17-1453L, 17-1454L, 17-1456L, 17-1457L,
                             17-1458L, 17-1459L, 17-1460L, 17-1461L
                                     Filed: October 10, 2017

**************************************
Y AND J PROPERTIES, LTD.,                       *
individually and on behalf of all other         *
persons similarly situated,                     *
        Plaintiffs,                             *
                                                *
BRYANT BANES, NEVA BANES,                       *
CARLTON JONES, AND NB RESEARCH, *
INC., on behalf of themselves and others        *
similarly situated,                             *
        Plaintiffs,                             *
                                                *
MATTHEW SALO AND GABRIELA SALO,*
on behalf of themselves and all other similarly *
situated persons and entities,                  *
        Plaintiffs,                             *
                                                *
ANGELA BOUZERAND, WAYNE                         *
PESEK, AMY PESEK, AND FRED PAUL *
FRENGER, individually and on behalf of all *
other similarly situated,                       *
        Plaintiffs,                             *
                                                *
VAL ANTHONY ALDRED, HAGAN                       *
HAMILTON HEILIGBRODT, WILLIAM                   *
LANGE KRELL, JR., BEVERLY FECEL                 *
KRELL, AND SHAWN S. WELLING,                    *
appearing individually and on behalf of         *
all persons similarly situated,                 *
        Plaintiffs,                             *
                                                *
KENNETH LEE SMITH AND                           *
CONSTANCE SMITH,                                *
        Plaintiffs,                             *
GARNER TIP STRICKLAND, IV AND               *
MEGAN K. STRICKLAND,                        *
    Plaintiffs,                             *
                                            *
BONNIE CLARK GOMEZ AND                      *
JORGE L. GOMEZ,                             *
     Plaintiffs,                            *
                                            *
VIRGINIA MILTON AND ARNOLD                  *
MILTON, on behalf of themselves and all     *
other similarly situated persons,           *
        Plaintiffs,                         *
                                            *
CHRISTINA MICU, and all others              *
similarly situated,                         *
        Plaintiffs,                         *
                                            *
ANTHONY ARRIAGA, et al.,                    *
    Plaintiffs,                             *
                                            *
WAYNE HOLLIS, JR. AND PEGGY                 *
HOLLIS, individually and on behalf of all   *
other similarly situated,                   *
        Plaintiffs,                         *
                                            *
BASIM MOUSILLI,                             *
     Plaintiff,                             *
                                            *
HENRY DE LA GARZA AND RANDY                 *
DE LA GARZA,                                *
     Plaintiffs,                            *
                                            *
SANDRA JACOBSON, et al.,                    *
    Plaintiffs,                             *
                                            *
MARTHA POLLOCK,                             *
    Plaintiff,                              *
                                            *
MARY KHOURY,                                *
    Plaintiff,                              *
                                            *
AGL, LLC AND JONATHAN LEVY,                 *
      Plaintiffs,                           *




                                                2
LUDWIGSEN FAMILY LIVING TRUST   *
AND CHARLES LUDWIGSEN,          *
     Plaintiffs,                *
                                *
GERARDO REYES,                  *
    Plaintiff,                  *
                                *
VANESSA VANCE,                  *
    Plaintiff,                  *
                                *
LISA ERWIN,                     *
      Plaintiff,                *
                                *
MARYAM JAFARNIA,                *
    Plaintiff,                  *
                                *
EMILIANO BRUZOS, et al.,        *
     Plaintiffs,                *
                                *
EDGAR ABLAN, et al.,            *
    Plaintiffs,                 *
                                *
DELFINA GOVIA,                  *
     Plaintiff,                 *
                                *
BURTON AND TOSHIKO HERING,      *
    Plaintiffs,                 *
                                *
FAITH LEWIS,                    *
     Plaintiff,                 *
                                *
ADRIENNE AND JEREMY MURRAY,     *
     Plaintiffs,                *
                                *
JARRET VENGHAUS,                *
     Plaintiff,                 *
                                *
JACK RUSSO,                     *
     Plaintiff,                 *
                                *
JOSEPH NEAL,                    *
     Plaintiff,                 *
                                *
IGOR EFFIMOFF,                  *
      Plaintiff,                *

                                    3
ANIL THAKER,                          *
      Plaintiff,                      *
                                      *
JANE GILLIS,                          *
       Plaintiff,                     *
                                      *
WILLIAM E. AND LAURA A. WOLF,         *
       Plaintiffs,                    *
                                      *
MEMORIAL SMC INVESTMENT 2013 LP, *
       Plaintiff,                     *
                                      *
CEBALLOS, et al.,                     *
       Plaintiffs,                    *
                                      *
DRONE, et al.,                        *
       Plaintiffs,                    *
                                      *
WILLIAMSON, et al.,                   *
       Plaintiffs,                    *
                                      *
MEADOWS ON MEMORIAL OWNERS            *
ASSOCIATION, INC., et al.,            *
       Plaintiffs,                    *
                                      *
BE MEMORIAL REALTY LTD.,              *
       Plaintiff,                     *
                                      *
CUTLER, et al.,                       *
       Plaintiffs,                    *
                                      *
CHERYL L. HANKINSON,                  *
       Plaintiff,                     *
                                      *
TITA, et al.,                         *
       Plaintiffs,                    *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
       Defendant.                     *
                                      *
**************************************


Michael D. Sydow, The Sydow Firm, Houston, Texas, Counsel for Plaintiff.
                                                4
Bryant Steven Banes, Neel, Hooper & Banes, PC, Houston, Texas, Counsel for Plaintiffs.

Jay Edelson, Edelson PC, Chicago, Illinois, Counsel for Plaintiffs.

Thomas M. Fulkerson, Fulkerson Lotz LLP, Houston, Texas, Counsel for Plaintiffs.

Douglas Robert Salisbury, Potts Law Firm, LLP, Houston, Texas, Counsel for Plaintiffs.

Christopher Stephen Johns, Johns, Marrs, Ellis & Hodge LLP, Austin, Texas and Houston,
Texas, Counsel for Plaintiffs.

Eric Reed Nowak, Harrell & Nowak, New Orleans, Louisiana, Counsel for Plaintiffs.

Rand P. Nolen, Fleming, Nolen & Jez, L.L.P., Houston, Texas, Counsel for Plaintiffs.

Charles W. Irvine, Irvine & Conner, LLC, Houston, Texas, Counsel for Plaintiffs.

Timothy Micah Dortch, Cooper & Scully, PC, Dallas, Texas, Counsel for Plaintiffs.

Clayton A. Clark, Clark, Love & Hutson, G.P., Houston, Texas, Counsel for Plaintiffs.

Howard L. Nations, Nations Law Firm, Houston, Texas, Counsel for Plaintiff.

David Charles Frederick, Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C., Washington,
D.C., Counsel for Plaintiffs.

Erwin Armistead Easterby, Williams, Kherkher, Hart, Boundas, LLP, Houston, Texas, Counsel
for Plaintiffs.

Kurt B. Arnold, Arnold & Itkin, LLP, Houston, Texas, Counsel for Plaintiff.

Noah Michael Wexler, Arnold & Itkin, LLP, Houston, Texas, Counsel for Plaintiffs.

Vuk Vujasinovic, VB Attorneys, Houston, Texas, Counsel for Plaintiffs.

Allen Craig Eiland, The Law Offices of A. Craig Eiland, P.C., Galveston, Texas, Counsel for
Plaintiff.

Edward Blizzard, Blizzard & Nabers, LLP, Houston, Texas, Counsel for Plaintiff.

Rene Michelle Sigman, Merlin Law Group, Houston, Texas, Counsel for Plaintiffs.

Luke Joseph Ellis, Johns, Marrs, Ellis & Hodge LLP, Houston, Texas, Counsel for Plaintiffs.

Phillip Bruce Dye, Jr., Vinson & Elkins, Houston, Texas, Counsel for Plaintiff.

Michael C. Falick, Rothfelder & Falick, L.L.P., Houston, Texas, Counsel for Plaintiffs.



                                                   5
William Fred Hagans, Hagans, Burdine, Montgomery & Rustay, P.C., Houston, Texas, Counsel
for Plaintiffs.

Jeffrey L. Raizner, Raizner Slania LLP, Houston, Texas, Counsel for Plaintiffs.

Derek Heath Potts, Potts Law Firm, LLP, Houston, Texas, Counsel for Plaintiffs.

Jacqueline Camille Brown, United States Department of Justice, Environmental and Natural
Resources Division, Washington, D.C., Counsel for the Government.

                                             NOTICE

        On October 6, 2017, the court convened a status conference in the above-captioned cases
at the United States District Court for the Southern District of Texas, 515 Rusk Street, Houston,
Texas 77002. During the October 6, 2017 Status Conference, the court informed the parties that a
conflict of interest existed, because Mr. Douglas H. Hallward-Driemeier of Ropes & Gray LLP
expressed his intent to act as Of Counsel on behalf of Plaintiffs in Aldred, et al. v. United States,
No. 17-1206, and the undersigned’s husband was a partner at Ropes & Gray LLP and continues to
receive pension payments from the firm. During the October 6, 2017 Status Conference, to address
this conflict of interest, the undersigned informed the parties that the court would issue a Notice
Concerning Waiver Of Judicial Disqualification, pursuant to Canon 3D of the Code of Conduct
for United States Judges.

       On October 8, 2017, however, Plaintiffs in Aldred filed a Notice Of Withdrawal Of
Counsel, notifying the court that Ropes & Gray LLP has withdrawn as counsel for Plaintiffs and
that Ropes & Gray LLP has no further financial interest in Aldred or any related cases.

        In light of Ropes & Gray LLP’s withdrawal as counsel, the court has determined that the
conflict of interest no longer exists and it is no longer necessary for the court to issue a Notice
Concerning Waiver Of Judicial Disqualification.



                                                      s/ Susan G. Braden
                                                      SUSAN G. BRADEN
                                                      Chief Judge




                                                     6